DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 05/19/2020 for application number 16/765,378.  
Claims 1-20 are presented for examination.  Claims 1, 15, 16, and 20 are independent claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Certified copy has been received for the foreign priority Application No. JP2017-227376 filed on 11/28/2017. 
Applicant’s claim for the benefit of a prior-filed PCT Application No. PCT/JP2018/042057 filed on 11/14/2018 is acknowledged by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 has been considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
INFORMATION PROCESSING DEVICE AND INFORMATION PROCESSING METHOD FOR PRESENTING UTTERANCE GUIDE TO A USER.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
  	
Claims 1, 12, 16, and 19, claim limitations “first control unit” and “second control unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholder coupled with functional language “configured to” and “capable of” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the specification does not describe a corresponding structure for ““first control unit” and “second control unit”; for example, [0232] of the specification indicate that a first control unit configured to control presentation of an utterance guide suitable for a user who makes an utterance on the basis of user information regarding the user, the first control unit controls the utterance guide according to a state or a situation of the user, but does not indicate a structure that performs the function of these units.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1, 12, 16, and 19 have been interpreted to cover the corresponding structure that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “first control unit” and “second control unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claims 1-2, 4-14, and 16-19) are not clearly defined in the specification.  For example, [0232] of the specification indicate that a first control unit configured to control presentation of an utterance guide suitable for a user who makes an utterance on the basis of user information regarding the user, the first control unit controls the utterance guide according to a state or a situation of the user, but does not indicate a structure that performs the function of these units.  
Claim 3, which depend from claim 1, is rejected for incorporating the above errors from their respective parent claims by dependency.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 -15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent Claims 1 and 15 recite “presentation of an utterance guide suitable for a user”.  The limitation is indefinite because it’s unclear to the Examiner what it is the applicant regards as “suitable for a user”.  For the purposes of examination, the Examiner will interpret this limitation as: presentation of an utterance guide to a user.

Claims 2-14, which depend from the claim 1, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 10, 12, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites an information processing device comprising a first control unit configured to control presentation of an utterance guide suitable for a user who makes an utterance on a basis of user information regarding the user.  The limitation of control presentation of an utterance guide, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an information processing device comprising a first control unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an information processing device comprising a first control unit configured to control presentation” language, “control presentation” in the context of this claim encompasses the user to perform this step mentally with a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – an information processing device comprising a first control unit. The “information processing device comprising a first control unit” is recited at a high-level of generality (i.e., as a generic computer to control presentation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the additional limitation of “suitable for a user who makes an utterance on a basis of user information regarding the user”, which is recited at a high-level of generality and insignificant extra-solution activity that is performed. The claim is not patent eligible.

Claim 2 depends from Claim 1 and recites the first control unit controls the utterance guide according to a state or a situation of the user.  The limitation of controls the utterance guide, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “first control unit,” nothing in the claim element precludes the step from practically being performed in the mind. For 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – first control unit. The “first control unit” is recited at a high-level of generality (i.e., as a generic computer to control presenting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the additional limitation of “according to a state or a situation of the user”, which is recited at a high-level of generality and insignificant extra-solution activity that is performed. The claim is not patent eligible.

Claim 10 depends from Claim 1 and recites the first control unit controls the utterance guide including a proposal of a function to the user.  The limitation of controls the utterance guide, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “first control unit,” nothing in the claim element precludes the step from practically being performed in the mind. For 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – first control unit. The “first control unit” is recited at a high-level of generality (i.e., as a generic computer to control presenting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the additional limitation of “including a proposal of a function to the user”, which is recited at a high-level of generality and insignificant extra-solution activity that is performed. The claim is not patent eligible.

Claim 12 depends from Claim 1 and recites a second control unit configured to present the utterance guide in at least one presentation unit of a first presentation unit or a second presentation unit.  The limitation of present the utterance guide, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “second control unit,” nothing in the claim element precludes the step 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – second control unit. The “second control unit” is recited at a high-level of generality (i.e., as a generic computer for presenting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the additional limitation of presenting “in at least one presentation unit of a first presentation unit or a second presentation unit”, which is recited at a high-level of generality and insignificant extra-solution activity that is performed. The claim is not patent eligible.

Claim 15 recites by the information processing device, controlling presentation of an utterance guide suitable for a user who makes an utterance on a basis of user information regarding the user.  The limitation of controlling presentation of an utterance guide, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – an information processing device. The “information processing device” is recited at a high-level of generality (i.e., as a generic computer for presenting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the additional limitation of “suitable for a user who makes an utterance on a basis of user information regarding the user”, which is recited at a high-level of generality and insignificant extra-solution activity that is performed. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurisu et al. (US 2017/0004829 A1 hereinafter Kurisu).

Kurisu was cited in an IDS submitted 06/10/2020.


Regarding Claim 1, Kurisu teaches an information processing device ([0055] terminal apparatus 11) comprising: a first control unit configured to control presentation of an utterance guide suitable for a user who makes an utterance on a basis of user information regarding the user ( [0055] In terminal apparatus 11, processor 102 (i.e., first control unit ) executes processes conforming to the programs stored in memory 101; [0114]-[0115] FIGS. 14A to 14C exemplarily show screens displayed on display 1041; FIG. 14A displays the following prompt sentence (i.e., 

As to dependent Claim 2, Kurisu teaches all the limitations of Claim 1.  Kurisu further teaches wherein the first control unit controls the utterance guide according to a state or a situation of the user ([0118] the attributes of the user and the attributes of the environment surrounding the user such as the current position of the user and the current time are used to generate prompt sentence data).  

As to dependent Claim 3, Kurisu teaches all the limitations of Claim 2.  Kurisu further teaches wherein the state or the situation of the user includes at least a habit or an utterance tendency at a time of the utterance of the user, an index representing an emotion at the time of the utterance of the user, or information regarding a location of the user ([0118]-[0119] the attributes of the user (such as age, gender, hobbies and occupation of the user, the number of times a speech instruction was issued in the past indicating a skill in issuing a speech instruction, the frequency of issuance of a speech instruction in the past (i.e., habit or utterance tendency)) and the attributes of the environment surrounding the user (such as the current position of the user (i.e., location) and the current time) are used to generate prompt sentence data).  

As to dependent Claim 4, Kurisu teaches all the limitations of Claim 1.  Kurisu further teaches wherein the first control unit controls the utterance guide according to a taste or a behavioral tendency of the user ([0118]-[0119] the attributes of the user such as age, gender, hobbies and occupation of the user, the number of times a speech instruction was issued in the past indicating a skill in issuing a speech instruction, the frequency of issuance of a speech instruction in the past (i.e., behavioral tendency of the user) are used to generate prompt sentence data).  

As to dependent Claim 5, Kurisu teaches all the limitations of Claim 4.  Kurisu further teaches wherein the first control unit performs control to preferentially present the utterance guide regarding an area of interest of the user ([0118]-[0119] the attributes of the user such as age, gender, hobbies and occupation of the user (i.e., area of interest), the number of times a speech instruction was issued in the past indicating a skill in issuing a speech instruction, the frequency of issuance of a speech instruction in the past are used to generate prompt sentence data).

As to dependent Claim 6, Kurisu teaches all the limitations of Claim 1.  Kurisu further teaches wherein the first control unit controls the utterance guide according to a proficiency level or a use method of the user ([0118]-[0119] the attributes of the user such as age, gender, hobbies and occupation of the user, the number of times a speech instruction was issued in the past indicating a skill in issuing a speech .  

As to dependent Claim 10, Kurisu teaches all the limitations of Claim 1.  Kurisu further teaches wherein the first control unit controls the utterance guide including a proposal of a function to the user [0114]-[0115] FIGS. 14A to 14C exemplarily show screens displayed on display 1041; FIG. 14A displays the following prompt sentence (i.e., utterance guide): “An inquiry ‘What is Akihabara Theater?’ is often made recently” (i.e., proposal of a function)).

As to dependent Claim 12, Kurisu teaches all the limitations of Claim 1.  Kurisu further teaches wherein a second control unit configured to present the utterance guide in at least one presentation unit of a first presentation unit or a second presentation unit ( [0055]-[0056] In terminal apparatus 11, processor 102 executes processes conforming to the programs stored in memory 101; as a result, terminal apparatus 11 acts as an apparatus including functional component shown in FIG. 3, such as processing execution unit 117; [0114]-[0115] FIGS. 14A to 14C exemplarily show screens displayed on display 1041; FIG. 14A displays the following prompt sentence: “An inquiry ‘What is Akihabara Theater?’ is often made recently” (step S132 of FIG. 12). If the user says, for example, “I am interested in that, too” in response to this prompt sentence as shown in FIG. 14B; In terminal apparatus 11, processing execution unit 117 (i.e., second control unit) executes processing identified by the processing identification data thus generated. As a result, a processing execution .  

Claim 15 is a method claim that is corresponding to the device claim 1 and therefore, rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurisu in view of Del Valle Lopez (US 2008/0282204 A1).

As to dependent Claim 7, Kurisu teaches all the limitations of Claim 6.  However, Kurisu fails to expressly teach wherein the first control unit performs control such that the utterance guide regarding a basic function is presented in a case where a value indicating the proficiency level of the user is lower than a threshold value, and the utterance guide regarding an advanced function is presented in a case where the value indicating the proficiency level of the user is higher than the threshold value.
In the same field of endeavor, Del Valle Lopez teaches wherein the first control unit performs control such that the utterance guide regarding a basic function is presented in a case where a value indicating the proficiency level of the user is lower than a threshold value, and the utterance guide regarding an advanced function is presented in a case where the value indicating the proficiency level of the user is higher than the threshold value ([0055]-[0056] a number of user expertise level threshold values or ranges are defined, and the current level of user expertise compared with those thresholds or ranges to determine the prompt or set of prompts to be used; the thresholds and ranges could, e.g., be fixed, or, e.g., be configurable and variable in use; user having the lowest level of user expertise are preferably only provided with user prompts relating to generic or basic information (i.e., utterance guide regarding a basic function) about the device, user interface, and/or applications in question; at the next level up, prompts about more general usage provided.; at the next (third) level, prompts about more advanced functionality (i.e., utterance guide regarding an advanced function) provided).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first control unit performs control such that the utterance guide regarding a basic function is presented in a case where a value indicating the proficiency level of the user is lower than a threshold value, and the utterance guide regarding an advanced function is .   

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurisu in view of Garg et al. (US 2018/0330730 A1 hereinafter Garg).

As to dependent Claim 8, Kurisu teaches all the limitations of Claim 6.  However, Kurisu fails to expressly teach wherein the first control unit performs control such that the utterance guide regarding another function of a target application or the utterance guide regarding another application is presented according to way of use of a function of an application by the user.
In the same field of endeavor, Garg teaches wherein the first control unit performs control such that the utterance guide regarding another function of a target application or the utterance guide regarding another application is presented according to way of use of a function of an application by the user  ([0256]-[0257] the user device 104 displays  a set of alternative intent affordances correspond to the selected alternative actionable intents; as shown in fig. 8H, alternative intent affordances 824A-824B each include an image, a heading, and text; the shark image is retrieved from a remote website and the text is a summarized, truncated, or .  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first control unit performs control such that the utterance guide regarding another function of a target application or the utterance guide regarding another application is presented according to way of use of a function of an application by the user, as taught by Garg into Kurisu.  Doing so would be desirable because it would it would reduce the cognitive burden on a user and produce a more efficient human-machine interface and  improve user's experiences with intelligent automated assistants (Garg [0006]-[0007]).   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurisu et al. (US 2017/0004829 A1 hereinafter Kurisu).

Kurisu was cited in an IDS submitted 06/10/2020.


As to dependent Claim 9, Kurisu teaches all the limitations of Claim 1.  Kurisu further teaches wherein the first control unit performs control such that the presentation of the utterance guide is able to be sequentially switched for each possibility of suitability to the user, each priority, or each target function  ; [0265]-[0266] as shown in fig. 8K, user device 104 displays a result 836 of the alternate actionable intent corresponding to alternate intent affordance 824A when activated by the user; as shown in fig. 8L, when the user device 104 detects activation of alternative text affordance 826C, the user device 104 displays a result 838 of a primary actionable intent (e.g., highest likelihood intent) corresponding to the alternative text representation of alternate text affordance 826C, as shown in fig. 8M - thus, utterance guide is able to be sequentially switched for each possibility of suitability to the user or target function).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kurisu in view of Westheimer et al. (US 10,425,578 B1 hereinafter Westheimer).

As to dependent Claim 11, Kurisu teaches all the limitations of Claim 1.  However, Kurisu fails to expressly teach wherein the first control unit controls the utterance guide on a basis of a result of semantic analysis for the utterance of the user and a result of user recognition for image data obtained by imaging the user.
In the same field of endeavor, Westheimer teaches wherein the first control unit controls the utterance guide on a basis of a result of semantic analysis for the utterance of the user and a result of user recognition for image data obtained by imaging the user (column 10, lines 20 to 30 - after the assistive device 140 presents guidance information asking the user 190 to move in a given direction, subsequently received image composition feedback (i.e., image data) can be compared to the original guidance to generate an understanding of a subsequently received . 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first control unit controls the utterance guide on a basis of a result of semantic analysis for the utterance of the user and a result of user recognition for image data obtained by imaging the user, as taught by Westheimer into Kurisu.  Doing so would be desirable because it would allow for allows natural language interaction between the user and the image capturing system (Westheimer - column 2, lined 24 to 26), thereby enhancing user experience.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kurisu in view of Ono et al. (US 2017/0206243 A1 hereinafter Ono).

As to dependent Claim 13, Kurisu teaches all the limitations of Claim 12.  Kurisu further teaches wherein the first presentation unit is a display device, the second presentation unit is a speaker ([0153] in the terminal apparatus 11, the prompt sentence may be read out via the speaker (i.e., second presentation unit);  the speech data output unit outputs the speech data to the speaker at the same time as when display control unit 114 (i.e., first presentation unit) issues an instruction for displaying the prompt sentence; the prompt sentence is not only displayed, but also presented in the form of a speech, to the user).
However, Kurisu fails to expressly teach wherein the second control unit displays the utterance guide in a guide area including a predetermined area in a display area of the display device.
In the same field of endeavor, Ono teaches a method to present a response to a question about content that is uttered by the user (see Abstract) wherein the second control unit displays the utterance guide in a guide area including a predetermined area in a display area of the display device ([0170] a response to the question uttered by the user; [0172] the control apparatus 100 pops up the response result at the edge of the screen (i.e.,  predetermined area in a display area of the display device) and thus does not interfere with the user's viewing of the content).  
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the second control unit displays the utterance guide in a guide area including a predetermined area in a display area of the display device, as taught by Ono into Kurisu.  Doing so would be desirable so that the response/ utterance guide would not interfere with the user's viewing of the content (Ono [0172]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kurisu in view of Moran et al. (US 2016/0085430 A1 hereinafter Moran).

As to dependent Claim 14, Kurisu teaches all the limitations of Claim 12.  Kurisu further teaches wherein the first presentation unit is a display device, the second presentation unit is a speaker ([0153] in the terminal apparatus 11, the prompt sentence may be read out via the speaker (i.e., second presentation unit);  the speech data output unit outputs the speech data to the speaker at the same time as when display control unit 114 (i.e., first presentation unit) issues an instruction for displaying the prompt sentence; the prompt sentence is not only displayed, but also presented in the form of a speech, to the user).
However, Kurisu fails to expressly teach wherein in a case where the user is performing a task other than a voice interaction, the second control unit outputs a voice of the utterance guide from the speaker.
In the same field of endeavor, Moran teaches a method wherein in a case where the user is performing a task other than a voice interaction, the second control unit outputs a voice of the utterance guide from the speaker ([0034] a device 104 may be able to detect that the user 102 is interacting with an application 108 in a particular context, such as while sitting, walking, running, driving a vehicle; the user 102 use the same device 104 in different contexts, such as while stationary, while walking, and while driving;[0036] the interaction component properties 302 of a vehicle computer include a touch-sensitive display, voice as an input modality, and the presentation of information as a stream of spoken output, such as audio alerts and the utilization of text-.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein in a case where the user is performing a task other than a voice interaction, the second control unit outputs a voice of the utterance guide from the speaker, as taught by Moran into Kurisu.  Doing so would be desirable because such automatic and dynamic adaptation may provide more flexibility than devices that utilize a static user interface, that depend upon instructions from the user to change the user interface (Moran [0049]), thereby enhancing user experience.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurisu et al. (US 2017/0004829 A1 hereinafter Kurisu) in view of Thomson et al. (US 2018/0330721 A1 hereinafter Thomson).

Claim 16, Kurisu teaches an information processing device ([0055] terminal apparatus 11) comprising: a first control unit capable of implementing a same function as a function according to a first utterance in a case where the first utterance is made by a user ( [0055] In terminal apparatus 11, processor 102 (i.e., first control unit ) executes processes conforming to the programs stored in memory 101; [0114]-[0115] FIGS. 14A to 14C exemplarily show screens displayed on display 1041; FIG. 14A displays the following prompt sentence: “An inquiry ‘What is Akihabara Theater?’ is often made recently”. If the user says, for example, “I am interested in that, too” in response to this prompt sentence as shown in FIG. 14B; a processing execution screen corresponding to the speech instruction is displayed on display 1041 as shown in FIG. 14C –thus, capable of implementing a same function as a function according to a first utterance).
However, Kurisu fails to expressly teach wherein control presentation of an utterance guide for proposing a second utterance shorter than the first utterance.
In the same field of endeavor, Thomson teaches system and method for operating digital assistant (see Abstract) wherein control presentation of an utterance guide for proposing a second utterance shorter than the first utterance ([0248]  user utterance “I want a meeting for two days from the 23rd” (i.e., first utterance) as shown in fig. 8; [0267]-[0268] task flow processing module 736 performs a series of actions that includes generating the output dialogue “Did you want your meeting to be scheduled on the 25th?” and outputting a spoken representation of the output dialogue to the user; digital assistant system 700 can subsequently receive a second user 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein control presentation of an utterance guide for proposing a second utterance shorter than the first utterance, as taught by Thomson into Kurisu.  Doing so would be desirable because it would enhance the operability of the electronic device by allowing for better interpretation of speech and other forms of natural language input and the electronic device can be able to operate with greater accuracy and reliability while maintaining tractability and computational efficiency when identifying and performing tasks in response to user requests (Thomson [0005]).

As to dependent Claim 17, Kurisu and Thomson teach all the limitations of Claim 16.  Kurisu further teaches wherein the first control unit controls the utterance guide on a basis of user information regarding the user who makes an utterance ([0118] the attributes of the user and the attributes of the environment surrounding the user such as the current position of the user and the current time are used to generate prompt sentence data).  

  As to dependent Claim 18, Kurisu and Thomson teach all the limitations of Claim 17.  Kurisu further teaches wherein the first control unit presents the utterance guide according to a proficiency level of the user ([0118]-[0119] the attributes of the user such as age, gender, hobbies and occupation of the user, the .  

Claim 20 is a method claim that is corresponding to the device claim 16 and therefore, rejected for the same reasons.
  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kurisu in view of Thomson, further in view of Ono et al. (US 2017/0206243 A1 hereinafter Ono).

 As to dependent Claim 19, Kurisu and Thomson teach all the limitations of Claim 16.  However, Kurisu and Thomson fail to expressly teach wherein a second control unit configured to display the utterance guide in a guide area including a predetermined area in a display area of a display device.  
In the same field of endeavor, Ono teaches a method to present a response to a question about content that is uttered by the user (see Abstract) wherein a second control unit configured to display the utterance guide in a guide area including a predetermined area in a display area of a display device ([0170] a response to the question uttered by the user; [0172] the control apparatus 100 (i.e., second control unit) pops up the response result at the edge of the screen (i.e.,  predetermined area in a display area of the display device) and thus does not interfere with the user's viewing of the content).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Rubalcaba et al. (US 2017/0084189 A1) teaches Interactive Tutorial with Integrated Escalating Prompts wherein prompts for the at least one of the actions being arranged to provide different levels of guidance; presenting the interactive tutorial to the user using a display and a speaker; the level of prompting necessary to begin the interactive tutorial to challenge the user may be based on a determined overall score for the user based on the user's data and/or knowledge of the skill sets required to complete the interactive tutorial; a score range of between about 0%-50% may require maximum prompting; a score range of between about 50%-100% may also require minimum prompting  (see [0007], [0056]-[0057]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./Examiner, Art Unit 2143      



/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143